      Case 1:16-cv-10047-ALC-SLC Document 191 Filed 10/26/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LENORA BROMFIELD,

                              Plaintiff,

       against
                                                          CIVIL ACTION NO.: 16 Civ. 10047 (ALC) (SLC)
BRONX LEBANON SPECIAL CARE CENTER, INC., et al.,
                                                              ORDER DENYING RECONSIDERATION
                              Defendants.


SARAH L. CAVE, United States Magistrate Judge.

                                           I.Background

       On October 8, 2020, the Court set a schedule (“Scheduling Order”) for Defendants to file

a consolidated response to Plaintiff’s outstanding discovery disputes, and for Plaintiff to reply to

Defendants’ consolidated response. (ECF No. 184). Plaintiff seeks reconsideration (See ECF Nos.

188–89) of the portion of the Scheduling Order that denied without prejudice Plaintiff’s

application in support of, and seeking judicial notice of, her pleadings (filed at ECF Nos. 172–75).

As the Court noted in the Scheduling Order, Plaintiff’s requests are denied without prejudice “and

will be revisited in connection with dispositive motions and/or trial.” (ECF No. 184 at 2 (emphasis

added)). For the reasons that follow, Plaintiff’s Motion for Reconsideration of the Scheduling

Order is DENIED.

                                  II.Reconsideration Standard

       Local Civil Rule 6.3 and Federal Rule of Civil Procedure 60(b) govern motions for

reconsideration. Local Civil Rule 6.3 specifies timing, giving the moving party fourteen days after

an entry of judgment to file a motion for reconsideration. Local Civ. R. 6.3. Rule 60(b) provides

       On motion and just terms, the court may relieve a party or its legal representative
       from a final judgment, order, or proceeding for the following reasons: (1) mistake,
      Case 1:16-cv-10047-ALC-SLC Document 191 Filed 10/26/20 Page 2 of 4




        inadvertence, surprise, or excusable neglect; (2) newly discovered evidence that,
        with reasonable diligence, could not have been discovered in time to move for a
        new trial under Rule 59(b); (3) fraud (whether previously called intrinsic or
        extrinsic), misrepresentation, or misconduct by an opposing party; (4) the
        judgment is void; (5) the judgment has been satisfied, released or discharged; it is
        based on an earlier judgment that has been reversed or vacated; or applying it
        prospectively is no longer equitable; or (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b).

        Rule 60(b) affords “‘extraordinary judicial relief’” that “can be granted ‘only upon a

showing of exceptional circumstances.’” Kubicek v. Westchester Cty., No. 08 Civ. 372 (ER), 2014

WL 4898479, at *1 (S.D.N.Y. Sept. 30, 2014) (quoting Nemaizer v. Baker, 793 F.2d 58, 61 (2d Cir.

1986)). The reconsideration standard “is strict,” and reconsideration is generally only granted

upon a showing of “controlling decisions or data that the court overlooked—matters, in other

words, that might reasonably be expected to alter the conclusion reached by the court.” Shrader

v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995).

        A motion for reconsideration is not “an occasion for repeating old arguments previously

rejected nor an opportunity for making new arguments that could have been previously

advanced.” Associated Press v. U.S. Dep’t of Defense, 395 F. Supp. 2d 17, 19 (S.D.N.Y. 2005). It

is not a way to “advance new facts, issues or arguments not previously presented to the Court.”

Polsby v. St. Martin’s Press, Inc., No. 97 Civ. 960 (MBM), 2000 WL 98057, at *1 (S.D.N.Y. Jan. 18,

2000) (internal citation omitted). The “moving party bears the burden of proof.” Freedom, N.Y.,

Inc. v. United States, 438 F. Supp. 2d 457, 462 (S.D.N.Y. 2006).

        The decision to grant or deny a motion for reconsideration is “within ‘the sound discretion

of the district court.’” Premium Sports Inc. v. Connell, No. 10 Civ. 3753 (KBF), 2012 WL 2878085,

at *1 (S.D.N.Y. July 11, 2012) (quoting Aczel v. Labonia, 584 F.3d 52, 61 (2d Cir. 2009)).


                                                  2
      Case 1:16-cv-10047-ALC-SLC Document 191 Filed 10/26/20 Page 3 of 4




                                          III.Discussion

        Plaintiff has not met her burden of establishing that exceptional circumstances warrant

reconsideration of the Court’s Scheduling Order. In moving for reconsideration, Plaintiff argues

that the Court erred in not taking judicial notice of the matters within her filings, which she argues

is mandated by Federal Rule of Evidence 201. While Plaintiff is correct that Federal Rule of

Evidence 201 permits the Court to take judicial notice of certain matters, she is incorrect about

the timing at which the Court would do so. The point in the litigation at which the Court would

take judicial notice of such facts is when presented with a dispositive motion, such as a motion

for summary judgment under Fed. R. Civ. P. 56, or in the final pretrial order. See, e.g., Bridgeway

Corp. v. Citibank, 45 F.Supp.2d 276 at * 288 n. 2 (S.D.N.Y. 1999) (taking judicial notice at the

summary judgment stage of “generally known” adjudicative facts within the Court’s territorial

jurisdiction, including facts pertaining to matters of history and politics); Hart v. RCI Hospitality

Holdings, Inc., 90 F.Supp.3d 250, 275–76 (S.D.N.Y. 2015) (in ruling on motions in limine shortly

before trial in FLSA matter, determining that prior court decisions would be admissible through

judicial notice).

                                          IV.Conclusion

        Plaintiff’s Motion for Reconsideration of the Scheduling Order is DENIED. Plaintiff is

reminded that the Court’s Scheduling Order denied her application in support of her pleadings

without prejudice, and noted that it can be revisited in connection with dispositive motion

practice and/or trial. (ECF No. 184). Plaintiff is also reminded that the Scheduling Order affords

her an opportunity to reply to Defendants’ consolidated response concerning outstanding

discovery disputes by Thursday, November 5, 2020. (Id.)


                                                  3
      Case 1:16-cv-10047-ALC-SLC Document 191 Filed 10/26/20 Page 4 of 4




         The Clerk of Court is respectfully directed to mark ECF No. 188 closed and to mail a copy

of this Order to Ms. Bromfield at the address below.


Dated:          New York, New York
                October 26, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge

Mail To:                       Lenora Bromfield
                               66 Washington Terrace
                               Bridgeport, CT 06604




                                                 4
